PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Peralta, Lynda, Tanya Correa
Application No. 16/778,254
Filed: January 31, 2020
For: Multiple Compartment Package

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 11, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Restriction/Election Requirement, mailed June 02, 2020, which set a shortened statutory period for reply of two (2) months. Extensions of time under the provisions of 37 CFR 1.136(a) 4th months were obtained January 11, 2021.  Accordingly, the application became abandoned on September 03, 2020.  A Notice of Abandonment was mailed December 24, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Election, (2) the petition fee of $525, and (3) a proper  statement of unintentional delay.
 
An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $580 extension of time fee submitted on January 11, 2021 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited back to petitioner’s deposit account as authorized.  

This application is being referred to Technology Center AU 3735 for appropriate action in the normal course of business on the reply received.      


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions